
	
		I
		111th CONGRESS
		1st Session
		H. R. 3291
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2009
			Mrs. Maloney
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To protect the rights of public shareholders of mutual
		  holding companies by promoting fair corporate governance procedures when
		  considering management or employee stock benefit plans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mutual Holding Company Beneficial Owners’ Protection Act of
			 2009 .
		2.Approval of stock
			 benefit plans by shareholders of savings associationsSection 10(o) of the Home Owners’ Loan Act
			 (U.S.C. 1467a(o)) is amended—
			(1)by redesignating
			 paragraph (10) as paragraph (11); and
			(2)by inserting after
			 paragraph (9) the following new paragraph:
				
					(10)Approval by
				public shareholders
						(A)In
				generalNo savings association or savings and loan holding
				company that is a subsidiary, directly or indirectly, of a mutual holding
				company may—
							(i)establish or
				implement any plan to award stock options or to provide stock or any interest
				therein as compensation or benefits to—
								(I)the management or
				employees of such association or savings and loan holding company; or
								(II)to the management or employees of any
				affiliate of such association or company; or
								(ii)amend any plan of
				such savings association or savings and loan holding company for any purpose
				described in clause (i),
							without
				the approval of such plan or amendment by a majority of the total votes
				eligible to be cast for such plan or amendment, other than the votes eligible
				to be cast by such mutual holding company or any subsidiary of the
				company.(B)ComplianceAny provision of the charter or bylaws of
				a savings association, savings and loan holding company, or mutual holding
				company which has the effect of excluding or preventing votes required under
				subparagraph (A) with respect to the approval of a plan or amendment shall be
				void and
				unenforceable.
						.
			3.Approval of stock
			 benefit plans by shareholders of insured depository institutionsSection 18 of the Federal Deposit Insurance
			 Act (12 U.S.C. 1828) is amended by adding at the end the following new
			 subsection:
			
				(y)Method of
				approval of stock benefit plans by subsidiaries of mutual holding
				companies
					(1)In
				generalNo insured depository
				institution that is a subsidiary, directly or indirectly, of a mutual holding
				company may—
						(A)establish or
				implement any plan to award stock options or to provide stock or any interest
				therein as compensation or benefits to—
							(i)the management or
				employees of such depository institution or company; or
							(ii)to the management or employees of any
				affiliate of such depository institution or company; or
							(B)amend any plan of
				such insured depository institution for any purpose described in subparagraph
				(A),
						without
				the approval of such plan or amendment by a majority of the total votes
				eligible to be cast for such plan or amendment, other than the votes eligible
				to be cast by such mutual holding company or any subsidiary of the
				company.(2)ComplianceAny provision of the charter or bylaws of a
				insured depository institution or mutual holding company which has the effect
				of excluding or preventing votes required under paragraph (1) with respect the
				approval of a plan or amendment shall be void and unenforceable.
					(3)Mutual holding
				company definedFor the
				purposes of this subsection, the term mutual holding company
				means a corporation organized as a mutual holding company and operating in
				mutual
				form.
					.
		4.Approval of stock
			 benefit plans by shareholders of mutual bank holding company
			 subsidiariesSection 3(g) of
			 the Bank Holding Company Act (12 U.S.C. 1842(g)) is amended by adding at the
			 end the following new paragraph:
			
				(3)Approval by
				public shareholders
					(A)In
				generalNotwithstanding
				paragraph (2), no bank holding company that is a subsidiary, directly or
				indirectly, of a mutual holding company may—
						(i)establish or
				implement any plan to award stock options or to provide stock or any interest
				therein as compensation or benefits to—
							(I)the management or
				employees of such bank holding company subsidiary; or
							(II)to the management or employees of any
				affiliate of such bank holding company subsidiary; or
							(ii)amend any plan of such bank holding company
				subsidiary for any purpose described in subparagraph (A),
						without
				the approval of such plan or amendment by a majority of the total votes
				eligible to be cast for such plan or amendment, other than the votes eligible
				to be cast by such mutual holding company or any subsidiary of the
				company.(B)ComplianceAny provision of the charter or bylaws of
				a bank holding company or mutual holding company which has the effect of
				excluding or preventing votes required under subparagraph (A) with respect to
				the approval of a plan or amendment shall be void and
				unenforceable.
					.
		
